Citation Nr: 1244233	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of exposure to loud noise in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in various written statements and in his August 2012 Board hearing testimony, the Veteran asserts that he has current hearing loss as a result of prolonged exposure to very loud noise in service, and particularly to jet engine noise as a jet engine mechanic.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim must be granted. 

Service treatment records reflect no reports of or treatment for hearing problems. The Veteran had normal whispered voice examination results on entry into service in January 1954 and, on examination for separation from service in December 1959, an audiogram showed that hearing, in decibels, for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was measured as 15, 0, -5, 5 and 10 in the right ear, and 20, 0, 0, 5 and 10 in the left ear.  A September 1959 hearing conservation data form reflects that the Veteran had been in his current job for three years and that his exposure time to noise was eight hours per day.  The data form also indicates that the Veteran wore ear protection during exposure to loud noise "always or frequently," rather than "seldom or never," and that his other noise exposure in service was to gunfire during basic training and target practice.  His most recent noise exposure was reported to have been two to six days prior for a duration of three hours, during which ear protection was used.

However, the Veteran's DD Form 214 (Report of Transfer or Discharge) reflects that the Veteran's military occupational specialty (MOS) was as an aircraft engine mechanic.  The Veteran testified in August 2012 that his responsibilities involved exposure to extremely loud noise from jet aircraft engines for eight to nine hours at a time, five or six day per week, from September 1956 until 1959.  Given the Veteran's MOS, the Board finds the Veteran's assertions of constant in-service exposure to very loud noise to be credible.

In the report of an August 2009 VA audiological evaluation, the Veteran reported that after leaving military service he was a construction engineer for 24 years and had been around noise, but that in the 10 years after that he worked as a supervisor and was not around noise.  Pure tone threshold examination revealed that hearing, in decibels, for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was measured as 35, 35, 65, 70 and 75 in the right ear, and 30, 40, 75, 80 and 85 in the left ear.  Speech recognition scores using the Maryland CNC Test were 88 percent in the right ear and 72 percent in the left.  Thus, the evidence reflects a current hearing loss disability for the purposes of 38 C.F.R. § 3.385.

In support of his claim, the Veteran submitted several written lay statements, dated in April 2010.  A statement from D.M. reflects that D.M. had known the Veteran professionally for approximately 20 years, and that during that time D.M. had noted a hearing deficiency, which the Veteran had always maintained was caused by his time in the service, and which manifested whenever he was conversing or speaking at a meeting.  A statement from H.J. reflects that H.J. had known the Veteran from 1994 to 2008, during which time the Veteran had worked with H.J.'s company intermittently, and that H.J. personally witnessed the Veteran's hearing problems, including routinely having to lean in closer to a speaker or ask a speaker to repeat.  A statement from the Veteran's wife indicates that she first met the Veteran in 1960 and immediately noticed that he had difficulty with hearing, and that she asked him if he had a hearing problem and he told her that he did.  The Veteran's wife further stated that, prior their marriage in August 1962, the Veteran told her that his hearing problems were from working on the flight line in service from 1959 to 1962.  

In a December 2009 addendum, the August 2009 examining audiologist, after reviewing the claims file, opined that the Veteran's hearing loss was not the result of military noise exposure, as the Veteran's separation physical revealed the presence of normal hearing bilaterally.  However, the examiner noted that the Veteran had a positive history of both military noise exposure and civilian noise exposure, which made it difficult to say which of the two caused his tinnitus, so that it was therefore at least as likely as not that military noise exposure caused the Veteran's tinnitus.

While the opinion of the August 2009 VA examining audiologist was that the Veteran's hearing loss was not the result of military noise exposure, the examiner's rationale was that the Veteran's separation physical revealed the presence of normal hearing bilaterally; the examiner also opined that it was at least as likely as not that military noise exposure caused the Veteran's tinnitus.  The examiner did not explain why, despite the Veteran's hearing results at the time of separation from service, his current hearing loss was not as likely as not related to his in-service noise exposure, while his current tinnitus was.  Given the Veteran's in-service noise exposure, his in-service noise-induced tinnitus confirmed by competent medical opinion evidence, and the statements from D.M., H.J., and the Veteran's wife supporting continuity of bilateral hearing loss symptomatology from the time of his service, the Board finds the evidence of record to be at least in relative equipoise.

While the September 1959 hearing conservation data form reflects that, although the Veteran had been exposed to noise eight hours a day for three years, he wore ear protection during exposure to loud noise always or frequently, the Veteran testified during the August 2012 Board hearing that he almost never wore hearing protection in service, that the data form was incorrect, and that he never signed the form or reported frequent use of hearing protection.  The Board finds credible that at least part of the Veteran's exposure to loud noise in service was without hearing protection.  Moreover, regardless of his use of hearing protection in service, for the reasons stated above, the Board finds that the evidence as to whether the Veteran's exposure to loud noise in service has resulted in his current bilateral hearing loss is at least in relative equipoise.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a current bilateral hearing loss is a result of his exposure to noise in service.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


